Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filled on 07/18/2022. The amendment has been entered. Claims 1, 14, 23, 26 and 27 have been amended and claims 7, 8, 12, and 21 have been canceled. Claims 1-6, 9-11, 13-20 and 22-32 are pending, with claims 1, 14, 23 and 26 being independent in the instant application.

Response to Arguments
3. 	 Applicant's Arguments/Remarks filed on 07/18/2022 on page 9-10 regarding 35 U.S.C. 103 rejections on page 9-10 have been fully considered and persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Specifically, the Arguments/Remarks stated in page 9: “Moretto in view of Willson does not reasonably teach or suggest a method for predicting outcome of a process used for manufacturing a sample in a bioreactor, the process belonging to a multi-level category, including, inter alia, selecting a process model based on the multi-level category, and determining an updated model for predicting outcomes of future process runs, where the updated model is determined based at least in part on the process model based on the multi-level category, as recited by amended Claim 1.” However, a new ground of rejections is necessitated by Applicant's claim amendments, therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-6, 9-11, 13-20, and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO2016196315A2) (IDS provided on 7/14/2021 and hereinafter Moretto), in view of Willson et al. (Pub. No. US2012/0107921A1) (IDS provided on 7/14/2021 and hereinafter Willson) and further in view of a journal (“Glucose concentration control of a fed-batch mammalian cell bioprocess using a nonlinear model predictive controller”) by Stephen Craven et al. (IDS provided on 7/14/2021 and hereinafter Craven).
Regarding claim 1, Moretto teaches A method for predicting outcome of a process used for manufacturing a sample in a bioreactor, (Moretto disclosed in para 4 under heading ‘Raman Spectroscopy’: “. In some embodiments of methods provided herein, the culture component is glucose or lactate. However, in some embodiments, prediction models (e.g. lactate or glucose prediction models) that are to be used in cell culture processes for real-time predictions are developed using a training data set based on one or more informative subsets …” It has been disclosed at 3rd para under heading 'Evaluating culture media': In some embodiments, evaluating a culture medium includes evaluating the presence of one or more components (culture components) in a biological sample or culture medium. In some embodiments, evaluating a culture medium includes evaluating the level of one or more components in a biological sample. In some embodiments, the presence or level of one or more culture components can be correlated to the quality of the sample and/or the progress of a particular biological manufacturing process ... For instance, for an optimal biological production process it may be desired to have a specific level (e.g. concentration) of glucose to be present at the beginning of the biological production process. Determining the presence and/or the level of glucose than allows for evaluating a biological sample.” Moreover, it has been discussed in 4th para under same heading, a Raman spectroscope is configured in-line with a bioreactor, vessel or fluid conduit to monitor and/or determine levels of culture components in the bioreactor. Therefore, Moretto teaches a method for predicting outcome of a cell culture process (e.g. lactate or glucose prediction models are to be used in cell culture processes for real-time predictions) used for manufacturing a sample in a bioreactor (optimal biological production process desired to have a specific level or concentration of glucose for evaluating a biological sample in the bioreactor).
Moretto teaches accessing historic data related to past process runs for manufacturing the sample; (Moretto disclosed in 3rd-4th para under heading ‘Results’: “A data set of in-situ Raman spectra and corresponding offline glucose concentrations were collected to calibrate the online glucose PLS model with a time course production culture background … Table 1 describes the six different production glucose control conditions used to generate the calibration data set. Briefly, they include conditions with bolus nutrient feed containing either 50 or 100 g/L glucose, or glucose free nutrient feeds coupled with continuous glucose feeds targeting relatively low or high glucose concentrations ... In total, 254 data points were collected for use in the calibration dataset and the resulting PLS model covered a range of glucose concentrations between 0 g/L and 10 g/L.” Here, the data set of Raman spectra and corresponding offline glucose concentrations were collected to calibrate the online glucose PLS model and glucose control conditions were used to generate the calibration data set. The resulting PLS model covered a range of glucose concentrations and 254 data points were collected for use in the calibration dataset are considered as historic data related to past process runs for manufacturing the sample (by using PLS model) being accessed).  
Moretto teaches accessing current data obtained from a current process run of the process, wherein the obtained current data, which is based on the selected process model, comprises: process strategy data, bioreactor instrument data, data from online sensors and/or data from offline sensors; (Moretto discussed 1st-3rd para under heading ‘Result’: “By using a Raman spectroscopy based technology, a completely sealed system with an immersed optical probe was built and Raman based probes also allow for the possibility of simultaneous monitoring of additional metabolites. The Raman RXN2 analyzer employed in this case study had four channels capable of monitoring one bioreactor each. The RamanRXN2 was equipped with only a single laser and spectrograph which limited real-time monitoring to one reactor at a time. Equipment and spectral acquisition settings resulted in roughly 80-minute intervals between online glucose concentration acquisitions. This duration was deemed acceptable for control given the observed glucose uptake rates and control set-points. Increased measurement acquisition frequencies may be required to monitor other mammalian cell culture components depending on their concentration and uptake rates. Moreover, PLS multivariate modeling has been used extensively for spectroscopic calibration in suspension mammalian cell culture due to its ability to robustly correlate multi-value spectral data with discrete offline measurements. A glucose Raman PLS model has been used in tandem with a non-linear model predictive controller to achieve closed-loop fixed glucose set-point control in a CHO cell culture process. Here, the glucose Raman PLS model is the selected process model where the current run used Raman spectroscopy based technology and Raman based probes used in the case study and Raman RXN2 analyzer was employed to monitor the bioreactor. The bioreactor instrument data being obtained as obtained current data resulted in 80-minute intervals between online glucose concentration acquisitions from Equipment and spectral acquisition settings. It has been disclosed under heading ‘Cell Culture Methods’: “Cell culture was scaled directly from thaw using 500 mL, 1 L or 3 L shake flask … Scale up cultures were maintained at 36° C and 5 % CO2, using a Thermo Upright Incubator … Production culture temperature was maintained at 36° C. The pH was maintained at 7.2 using 1.0 M sodium carbonate and CO2. Dissolved Oxygen (DO) was controlled through the delivery of both air and oxygen. Here, the data related to pH, CO2, DO are process strategy data (according to Spec. of current Application at page 5).
Moreover, under heading ‘Online Raman Spectral Data Collection’, it has been disclosed: “The RamanRXN2 analyzer and spectral data collection were controlled … Settings were held constant across all bioreactors with 1 second exposure by 600 scans, all of which are co-added, resulting in a total exposure time of 10 minutes per online spectral sample acquisition. Raman data was acquired … while cosmic ray removal and intensity corrections were applied to each spectrum.” Under heading ‘Offline Raman Spectral Data Collection’: “Offline, cell-free Raman spectral data collection utilized a high throughput version of the in-situ immersion probe used in production culture experiments. This offline setup coupled a RamanRXN2 analyzer to an MR Probe … A 5 minute total collection time, divided into 10 co-added scans at 30 second exposure each, was employed for the offline spiking studies conducted with the 10xNCO.” Therefore, Moretto teaches data from online sensors (RamanRXN2 analyzer) being obtained (e.g. all bioreactors with 1 second exposure by 600 scans, all of which are co-added, resulting in a total exposure time of 10 minutes per online spectral sample acquisition) and data from offline sensors being obtained (e.g. Offline, cell-free Raman spectral data collection utilized a high throughput version and offline setup coupled a RamanRXN2 analyzer to an MR Probe employed for the offline spiking studies conducted to collect 10 co-added scans at 30 second exposure)).
However, Moretto doesn’t explicitly teach predicting an outcome of at least one selected parameter of the current process run for manufacturing the sample based on the accessed historic data and current data; determining an updated model for predicting outcomes of future process runs, wherein the updated model is determined based at least in part on: the process model based on the multi-level category; and additional data from the current process run.
Willson teaches predicting an outcome of at least one selected parameter of the current process run for manufacturing the sample based on the accessed historic data and current data; (Applicant of current application discussed in page 8 of Spec., the term "sample" refers to a liquid which contains two or more compounds to be separated, sample is used in a broad sense for any entity such as a molecule, chemical compound, cell etc. Willson discussed in page 9 para [0121-0123]. as microalgae grow, they consume carbon, which they get from CO2 and other nutrients from their surroundings and release O2. A simplified equation for photosynthesis is given by equation (20) establishes that for every gram of CO2 consumed, there is a gram of O2 produced. Here, CO2 is molecule compound or sample and one of the selected parameters of current process run (mentioned in page 10 para [0129]). Further, it has been discussed in page 14 para [0170-0175 and 0180], the gas mixing model produces the output of % CO2 with an equation, where a gas delivery scheme that is intermittent rather than continuous, the CO2 will be delivered in shorter time windows as shown in FIG. 18. T=Total time between start of 2 consecutive sparge events (seconds) as illustrated in FIG. 19 and Δt-length of time of one sparge event (seconds) as illustrated in FIG. 19. Here, two consecutive sparge events (seconds) has been shown in Fig. 19 and data provided from first sparge event is considered as historic data and data provided from second sparge event is considered as current data. Moreover, it has been discussed in page 18 paras [0220 and 0225], FIG.23 is a block diagram illustrating an example of a predictive control system, uses some or all of the currently available measurements and all previous measurements) to estimate future sensor measurements. FIG. 26 is a hardware diagram illustrating a block diagram of a system for regulating pH using a combination of feed forward and feedback controllers via CO2, injection, the measured pH is sent to the feedback controller and a CO2 prediction is calculated by the algal growth model. Therefore, an outcome of one selected parameter of the current process run is predicted for manufacturing the sample based on the accessed historic data and current data (CO2 predicted for producing/manufacturing the sample such as CO2 molecules, is based on the real-time where CO2 is delivered in shorter time windows such as 2 consecutive sparge events (seconds), as discussed above)). 
Willson teaches determining an updated model for predicting outcomes of future process runs, wherein the updated model is determined based at least in part on: additional data from the current process run. (Willson discussed in page 11 para [0141], a correction unit is configured to receive the observer signal where an observer is configured to detect a sensed condition of one or more environmental conditions over time and generate an observer signal indicating the sensed condition, hence the correction unit updates the algal growth model based on the observer signal. It has been discussed in page 12 paras [0150-0152 and 0156], the open loop growth model is used to model the growth rate and hence the CO2 consumption rate, if the open loop model is exact, then the FF model perfectly predicts the correct amount of consumed CO2. An observer is added to the growth model that will correct for model differences and help track the growth rate. FIG. 11 is a block diagram 1100 showing an example of an observer corrected growth model that may be used as a feedforward pH controller. One example of a correction is implemented in current disclosure is used to correct the model, such as a pH reading may be used to correct the model, or other less expensive measurements can be used to control the model, such as by continuously updating observer or an operator could take a measurement periodically (e.g. once a day) that either gives a correction to the model or resets the integrator to the correct value. Therefore, an updated model (as corrected growth model, in above example) is determined for predicting outcomes of future process runs (e.g. to predict correct amount of consumed CO2), here ‘algal growth model’ is updated or corrected, using photobioreactors in present invention to grow algae or other photosynthetic microorganisms, algal culture pH media along with pH reading is used to correct the model i.e. to obtain an updated process model)).
Applicant of current application discussed in page 5 of Spec., the term "supplement" refers to additional nutrients added apart from feed and base media. Examiner would construe the “additional data” as additional nutrients added from the feed and base media/medium. Willson discussed in page 9 para [0118-0119 and 0122-0124], the photosynthesis subsystem models the growth dynamics of the microalgae as it utilizes photons from the sun, CO2 and nutrients to produce O2 and when the culture is sparse, there are an excess number of light photons that are not being utilized. The equation (20) establishes that for every gram of CO2 consumed, there is a gram of O2 produced, but this does n’t happen in usual case because the O2 molecules come from splitting water. Therefore, the excess energy that is not used to fix CO2 is used for other metabolic processes (e.g., fixing nutrients from the surrounding media). This is often echoed in the literature that it takes eight photons of light to produce one O2 molecule, but it takes eight to sixteen photons of light to assimilate a CO2 molecule. As an example, 10 photons of light are required to fix one CO2 molecule, the amount of O2, produced in Equation (21). Further, it has been discussed in page 13 para [0163] and page 14 para [0180], the solar use efficiency model represents photosynthetic efficiency, expressed as grams of biomass per mol of photons incident on a horizontal surface. At the theoretical limit of perfectly efficient photosynthesis, primary output of the “Solar Use Efficiency Model”, can be calculated from the quantum requirement (photons required to fix one carbon in the basic photosynthesis equation). While the implementation of a controller for controlling an algae culture, an offline sensor being used, consists of a pH model and the solar use efficiency model. The outputs of these sub models provide calibration parameters, real-time portion receives these calibration parameters of the program and receives updated environmental data as well. Each time updated environmental data is received, in the next step these inputs are used by the growth model i.e. by updated “algal growth model” as the model parameters. Therefore, the updated model is determined based on additional data from the current process run (since, “algal growth model” calibrated/updated using updated environmental data, such as “photons of light” considered as an example of additional data and calibrated parameter of solar use efficiency model, being used/implemented in calibrating/updating the growth model)). 
Moretto and Willson are analogous art because they are related to modeling and control of bioreactors for the cell growth process. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moretto and Willson before him or her, to modify the predicting an outcome of the current process run for manufacturing the sample of Moretto, to include predicting outcomes of future process runs by determining an updated model of Willson. The suggestion/motivation for doing so would have been obvious by Willson because an updated model (as corrected growth model, in above example) is determined for predicting outcomes of future process runs (e.g. to predict correct amount of consumed CO2), here ‘algal growth model’ is updated or corrected, using photobioreactors in present invention to grow algae or other photosynthetic microorganisms, algal culture pH media along with pH reading is used to correct the model i.e. to obtain an updated process model (Willson disclosed in page 12 paras [0150-0152 and 0156]). Therefore, it would have been obvious to combine Willson with Moretto to obtain the invention as specified in the instant claim(s).
Neither Moretto nor Willson teaches the process belonging to a multi-level category, wherein the method comprises: selecting a process model based on the multi-level category; determining an updated model … wherein updated model is determined based … on: the process model based on the multi-level category;
Craven teaches the process belonging to a multi-level category, wherein the method comprises: selecting a process model based on the multi-level category; (Applicant of current application provided the example of multi-level category in Fig. 3 in the current drawing. It has been discussed in page 3 of current Spec., control system is configured to simulate the process and is configured to select a process model based on the category. Craven discussed in page 346 under section 2.1 (at right side col.), “Bioprocess operation” or experiments were conducted on a 15 L pilot scale bioreactor. The cell line used in this study was a suspension-adapted CHO 320 cell line bearing the recombinant interferon gamma (IFN-) gene, which was sourced from the Animal Cell Culture Technology Group (ACTG). The cells were grown in glucose-free Ex-Cell serum-free medium with glutamine and glucose to 4 mM and 20 mM. The bioreactor was run in fed-batch mode and fed continuously, the rate of which was determined and adjusted automatically using a nonlinear model predictive controller (NMPC) and Raman-based glucose measurements to keep the glucose concentration in the bioreactor at a set-point of 11 mM throughout the culture. Further, at same page at (left side col.), in an ideal NMPC, it is assumed that the feedback is available instantaneously at every sampling interval, the computational complexity associated with the real-time application of NMPC depends on the optimization strategy, the control horizon length and the process model chosen. It has been discussed in page 346-347 under section 2.2 to 2.3, the bioprocess model is a nonlinear, mathematical model which described the cell growth and the cell metabolism. It was based on certain standard assumptions, such as a well-mixed bioreactor and perfect control of culture pH, temperature and dissolved oxygen concentration. The model consisted of eight first-order ordinary differential equations (Eqs. (1) – (8)) representing the rate of change of state variables of the process. The eight state variables were dependent on the growth and death rate of the bioprocess mammalian cell line (Eqs. (9) and (10)). Table 1 presents the model parameter values for this system. The nonlinear model was built to represent the growth and metabolism of the CHO mammalian cell fed-batch bioprocess and this model was used within the process simulator and within the NMPC framework. The NMPC was used to control the glucose bioreactor concentration using a nonlinear dynamic model of the bioprocess (Eqs. (1) – (8)). A hypothetical set of current and future control moves uk, uk+1. . ., uk+P−1, is chosen to minimize an objective function (Eq. (15)) over a prediction horizon of P steps, and the model is integrated from time step k to k + P, the objective function (Eq. (15)) was evaluated and the selection of control moves repeated until the optimum is obtained. 
Here, “bioprocess model” is the process model which is a mathematical model described the cell growth and the cell metabolism of “mammalian CHO 320 cell line” as an example “cell line”. The mammalian cells were grown in well-mixed bioreactor (e.g. glucose bioreactor concentration having medium with glutamine and glucose are example of “reactor type and media/medium” categorized as multi-level (or three level) that belong to the bioprocess model. Further, it has been discussed above, the bioreactor was run in fed-batch mode and fed continuously, the rate of which was determined and adjusted automatically using a nonlinear model predictive controller (NMPC). The real-time application of NMPC depends on the optimization strategy, and the process model is selected based on the optimization. The CHO mammalian cell fed-batch bioprocess model was used within the process simulator and to NMPC was used to control the glucose bioreactor concentration using a nonlinear dynamic model of the bioprocess. A hypothetical set of current and future control moves is chosen (e.g. uk, uk+1. . ., uk+P−1), to minimize an objective function (Eq. (15)) and the objective function was evaluated and the selection of control moves are repeated until the optimum result/output is obtained. That means a nonlinear dynamic bioprocess model is selected is based on the multi-level category (cell line, reactor type and media, according to Fig. 3 of Drawing in current application)).
Craven teaches determining an updated model … wherein updated model is determined based … on: the process model based on the multi-level category; (Craven discussed in page 353 under section 3.3, in order to analyze NMPC performance in the presence of process-model mismatch, the bioprocess model parameters relating to nutrient consumption were deliberately altered to cause mismatch in the process model glucose consumption. The controller sampling interval was reduced from 12 h to 0.1 h to aid the feedback correction in the presence of process model mismatch. The controller was re-tuned in order to obtain a robust real-time NMPC with good performance capabilities in the presence of mismatch and measurement noise. NMPC tuning parameters prediction horizon (P) and the control horizon (M) were chosen as 40 and 2 respectively. The control horizon of 2 was chosen because it is known that increasing M can stabilize an NMPC system in the presence of process-model mismatch. It is also known from robustness analysis studies increasing M increases the controller performance. The diagonal elements of the input weight matrix were set a value of 60 to help limit erratic control action movements in response to measurement noise. Finally, the feed-rate was constrained as before and no output magnitude constraints were imposed for the glucose concentration. Fig. 7 presents the real-time and corresponding simulation control results for the NMPC with tuning parameters, 15 L pilot scale fed-batch bioprocess. The NMPC performance was simulated with zero process-model mismatch. Here, the bio-process model is updated by tuning/calibrating the NMPC, which helps to optimize the control strategy or control action movements, plays an important role in selecting the process model. It has been discussed above NMPC being re-tuned by tuning/altering parameters (discussed above), feed-rate to the bioreactor was constrained with glucose concentration (as media) in a 15 L pilot scale fed-batch bioprocess/bioreactor (reactor type) and it has been mentioned earlier that bioprocess model is the process model which is a mathematical model described the cell growth and the cell metabolism of “mammalian CHO 320 cell line” (an example of “cell line”). Therefore, an updated model is determined based on the bio-process model, which belongs to the multi-level category (as described above)).
Therefore, Moretto, Willson and Craven are analogous art because they are related to modeling and control of bioreactors for the cell growth process. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moretto, Willson and Craven before him or her, to modify the predicting an outcome of the current process and future process run for manufacturing the sample of Moretto and Willson, to include the selecting a process model and determining an updated model based on the multi-level category of Craven. The suggestion/motivation for doing so would have been obvious by Craven because “A nonlinear fundamental bioprocess model was developed to represent the CHO mammalian cell fedbatch bioprocess under study. This developed nonlinear model aided in the configuration and tuning of a NMPC through off-line simulation. The tuned NMPC was applied to a 15 L pilot-plant bioreactor for glucose concentration fixed set-point control.” (Craven disclosed in Abstract). Therefore, it would have been obvious to combine Craven with Moretto and Willson to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Moretto, Willson and Craven teach The method according to claim 1, wherein Moretto teaches the method further comprises consolidating historic data, current data and data related to the process model in a database. (Moretto disclosed in 8th para under heading ‘Computer Implementations’: “any type of database including a relational database, an object - relational database and an XML-based database, where XML stands for “eXtensible-Markup-Language". For example, Raman spectra information may be stored in and retrieved from a database. The Raman spectra information may be stored in or indexed in a manner that relates culture component levels (e.g. glucose levels) or bioreactor conditions.” It has been disclosed in 1st para under heading ‘Feedback Control Method and Infrastructure’: “the raw spectral data was stored on the RamanRXN2 operating computer where they were initially generated and processed by iC Raman 4.1. Batch spectra from iCRaman were auto- exported to an import folder for DataLink OPC DA Server … A SIMCA 13 PLS model was preloaded within DataLink … to interpret the raw spectra data file through the model. Using a glucose predictive PLS model, DataLink generated glucose process values which were stored in OPC DA capable software … Online glucose process values were communicated from the Raman instrument host computer to the bioreactor controller host computer … Local to the bioreactor controller host computer … the bioreactor control software, received the continuous online glucose value and allowed for its availability in control operations.” Therefore, Moretto teaches consolidating historic data (e.g. raw spectral data was stored on the RamanRXN2 operating computer initially generated, is considered as historic data), current data (Online glucose process values communicated from the Raman instrument host computer i.e. stored as continuous online glucose value or current data) and data related to the process model in a database (the raw spectra data file through the glucose predictive PLS model generated glucose process values which were stored in OPC DA)).
Regarding claim 3, Moretto, Willson and Craven teach The method according to claim 1, wherein Moretto teaches obtaining current data further comprises: selecting parameters based on the base model used, and reading data of selected parameters. (Moretto disclosed the ‘Bolus model’ in Fig. 12 and discussed under ‘SUMMARY OF INVENTION’ about the ‘bolus feed’ as one of the robust feeding in the Raman spectroscopic instrumentation. It has been discussed that in some embodiments, regulating a level of glucose comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when glucose levels are above the set- point or increasing the amount and/or frequency of glucose supplied to the cell culture when glucose levels are below the set-point. A cell culture method that involves determining a level of lactate in a cell culture that is supplied with glucose, and adjusting the level of glucose being supplied based on the level of lactate in the cell culture. Moreover, feeding a cell culture, by (a) determining a level of lactate in a cell culture that is supplied with glucose, and (b) when the level of lactate is below a threshold level, adding glucose to the cell culture until the threshold level of lactate is reached. Therefore, it is understood from this discussion that determining a level of lactate in a cell culture that is supplied with glucose, and adjusting the level of glucose being supplied based on the level of lactate are selected parameters based on the base model or Bolus model being used in this invention.
	Moreover, it has been discussed under same heading ‘SUMMARY OF INVENTION’, the system comprises one or more detectors configured to measure levels of lactate in a cell culture, and a computer in electronic communication with the one or more detectors. The computer comprises i) an input interface configured to receive information from the detector indicative of the measured levels of lactate in a cell culture, ii) one processor programmed to evaluate a model to adjust the level of glucose to add to the culture, based on the received information; and iii) an output interface configured to provide an output signal indicative of the amount of glucose to add to the cell culture. The data being measured or read for the selected parameters (e.g. determining a level of lactate and adjusting the level of glucose) by the detectors to measure levels of lactate in a cell culture and processor in the computer is programmed to evaluate a model to adjust the level of glucose to add to the culture, based on the received information related measured levels of lactate).
	Regarding claim 4, Moretto, Willson and Craven teach The method according to claim 1, wherein Moretto teaches the method further comprises handling of missing data in the current data obtained from the current process run. (Moretto disclosed under heading ‘Results and Discussion’ at 1st-2nd para: “The PLS Raman model was successful in predicting both glucose and lactate concentrations through the duration of the runs with high fidelity (FIG. 15) ... A slight increase in lactate model error was experienced in the last few days. This error may have been due to the lack of data on process days 11 to 15 with lactate levels at these lower concentrations (FIG. 16A, highlighted region). A later run was conducted under Raman control using an updated PLS model including data from the runs described in this work (FIG. 16B), and accurate control of lactate concentration at 4.0 g/L was maintained through process day 14 (FIG. 16C)”. Here, the lack of data or missing data experienced in the lactate model on process days 11 to 15 with lactate levels at these lower concentrations, has been mentioned and shown in FIG. 16A, highlighted region. An updated PLS model with Raman control including data from the runs has been conducted in later run and described/shown in FIG. 16B. and thus accurate control of lactate concentration at 4.0 g/L was maintained through process day 14 (shown in FIG. 16C). Therefore, Moretto teaches the missing data (in the current data obtained from the current process run) has been handled by using an updated PLS model with Raman control (as described above)).
	Regarding claim 5, Moretto, Willson and Craven teach The method according to claim 1, wherein Moretto teaches handling of missing data further comprises: replacing missing data values with imputed values, or removing data with missing data values. (Examiner notes that the claim language includes two optional embodiments, a first embodiment “replacing missing data values with imputed values”, or second embodiment “removing data with missing data values”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. Moretto disclosed under heading ‘Results and Discussion’ at 1st-2nd para: “The PLS Raman model was successful in predicting both glucose and lactate concentrations through the duration of the runs with high fidelity (FIG. 15) ... A slight increase in lactate model error was experienced in the last few days. This error may have been due to the lack of data on process days 11 to 15 with lactate levels at these lower concentrations (FIG. 16A, highlighted region). A later run was conducted under Raman control using an updated PLS model including data from the runs described in this work (FIG. 16B), and accurate control of lactate concentration at 4.0 g/L was maintained through process day 14 (FIG. 16C)”. Here, the lack of data or missing data experienced in the lactate model on process days 11 to 15 with lactate levels at these lower concentrations, has been mentioned and shown in FIG. 16A, highlighted region. An updated PLS model with Raman control including data from the runs has been conducted in later run and described/shown in FIG. 16B. and thus accurate control of lactate concentration at 4.0 g/L was maintained through process day 14 (shown in FIG. 16C). Therefore, Moretto teaches the missing data (in the current data obtained from the current process run) has been handled by replacing with the imputed values (e.g. control of lactate concentration at 4.0 g/L was maintained through process day 14) in an updated PLS model with Raman control).
Regarding claim 6, Moretto, Willson and Craven teach The method according to claim 1, wherein Willson teaches the method further comprises adapting the process model in real-time based on the current data. (Under BRI, Examiner would construe the term “adapt” as adjust or updating of the “process model”. Willson discussed in page 14 para [0170-0176 and 0180], the gas mixing model produces the output of % CO2 with an equation, where a gas delivery scheme that is intermittent rather than continuous, the CO2 will be delivered in shorter time windows as shown in FIG. 18. T=Total time between start of 2 consecutive sparge events (seconds) as illustrated in FIG. 19 and Δt-length of time of one sparge event (seconds) as illustrated in FIG. 19. The value of T can be adjusted as a parameter and is largely driven by the desired pH range. The portion performed by offline sensors consists of a pH model and the solar use efficiency model, the outputs of these sub models provide calibration parameters, which are entered in the entering calibration parameters step. The real-time portion receives these calibration parameters and receives updated environmental data. Each time updated environmental data is received, in the next step these inputs are used by the growth model to calculate CO2 required. Here, two consecutive sparge events (seconds) has been shown in Fig. 19 and data provided from first sparge event is considered as historic data and data provided from second sparge event is considered as current data and the total time ‘T’ comprises 2 consecutive sparge events, is adjusted/calibrated as a parameter and driven by the desired pH range. The real-time portion of Fig. 13 receives the calibration parameters and other updated environmental data, in the next step these inputs or calibrated parameters are used by the algal growth model. Therefore, the process model (or algal growth model) is adapted/updated in real-time based on the current data).
Regarding claim 9, Moretto, Willson and Craven teach The method according to claim 1, wherein Willson teaches the updated model is determined in response to completion of the current process run. (Willson discussed in page 14 para [0170-0176 and 0180-0181], the gas mixing model produces the output of % CO2 with an equation, where a gas delivery scheme that is intermittent rather than continuous, the CO2 will be delivered in shorter time windows as shown in FIG. 18. T=Total time between start of 2 consecutive sparge events (seconds) as illustrated in FIG. 19 and Δt-length of time of one sparge event (seconds) as illustrated in FIG. 19. The value of T can be adjusted as a parameter and is largely driven by the desired pH range. The portion performed by offline sensors consists of a pH model and the solar use efficiency model, the outputs of these sub models provide calibration parameters, which are entered in the entering calibration parameters step. The real-time portion receives these calibration parameters and receives updated environmental data. Each time updated environmental data is received, in the next step these inputs are used by the growth model to calculate CO2 required. The system (in Fig. 13) then enters a feedback loop, by checking the sensed pH value against a lower limit and a minimum time setting. If the conditions are met, the system goes to a sparge off state where sparging is commanded off and checks the sensed pH value against an upper limit. If the conditions are not met, the system loops back until the conditions are met. If the conditions are met, the system returns to the sparge state. Here, two consecutive sparge events (seconds) has been shown in Fig. 19 and data provided and the total time ‘T’ comprises 2 consecutive sparge events, is adjusted/updated as a parameter. Further, the system in Fig. 13 shows an example of a set of operation for the implementation of a controller for controlling an algae culture, the system then enters a feedback loop, by checking the sensed pH value against a lower limit and a minimum time setting. If the conditions are met, the system goes to a sparge off state where sparging is commanded off and checks the sensed pH value against an upper limit, also if the conditions are not met, the system loops back until the conditions are met. Therefore, this is a clear indication of model get updated/calibrated in response to the completion of the current process run).
Regarding claim 10, Moretto, Willson and Craven teach The method according to claim 6, wherein Willson teaches the process used in the current process run is determined to belong to a new category and the step of adapting the process run further comprises: assigning the process to the new category; and storing the process model as a new process model. (Applicant of current application discussed in page 12 of Spec., the step of adapting the process model comprises using new data from the current process run and temporarily updating the process model as "new" process model for the category. Willson discussed in page 13 paras [162-164], FIG. 12 is a block diagram 1200 illustrating an example of an implementation of a controller for controlling an algae culture using feedforward and feedback controllers, as illustrated in FIG. 12, the primary environmental input to the system is solar PAR data, the primary output of the Solar Use Efficiency Model, the limit of perfectly efficient photosynthesis, the output can be calculated from the quantum requirement. The primary inputs to the growth model may include one or more of algae culture density, algae culture temperature, algae species, and/or reactor parameters such as geometry and bag spacing. Further, it has been discussed in page 14 para [0178], an additional parameter is N, implemented in the growth model, the number of gas exchanges of the space above the algae culture in the bag intended for each sparge event (e.g. 2 consecutive sparge events (seconds) as illustrated in FIG. 19). Therefore, the algae growth model assigned to a new category such as “bag spacing”, one of bioreactor parameters, which is an additional parameter, implemented in the growth model (e.g. the number of gas exchanges of the space above the algae culture in the bag intended for sparge event mentioned in para [0174]). Moreover, it has been discussed page 22 para [0256], a computer program product includes a machine-readable medium having stored thereon instructions that may be used to program a computer to perform a process. The machine-readable medium may include, media/machine-readable medium suitable for storing electronic instructions. Therefore, it is understood that any new process model (e.g. updated algal growth model implemented as new process model with bioreactor parameters such as geometry and bag spacing) is stored in a memory of a computer having instructions or program to perform a process run).
Regarding claim 11, Moretto, Willson and Craven teach The method according to claim 1, wherein Willson teaches the step of predicting the outcome of at least one selected parameter further comprises: predicting a forecast of the at least one parameter; (Willson discussed in page 14 para [0170-0175 and 0180], the gas mixing model produces the output of % CO2 with an equation, where a gas delivery scheme that is intermittent rather than continuous, the CO2 will be delivered in shorter time windows as shown in FIG. 18. T=Total time between start of 2 consecutive sparge events (seconds) as illustrated in FIG. 19 and Δt-length of time of one sparge event (seconds) as illustrated in FIG. 19. Here, two consecutive sparge events (seconds) has been shown in Fig. 19 and data provided from first sparge event is considered as historic data and data provided from second sparge event is considered as current data. Moreover, it has been discussed in page 18 paras [0220 and 0225], FIG.23 is a block diagram illustrating an example of a predictive control system, uses some or all of the currently available measurements and all previous measurements) to estimate future sensor measurements. FIG. 26 is a hardware diagram illustrating a block diagram of a system for regulating pH using a combination of feed forward and feedback controllers via CO2, injection, the measured pH is sent to the feedback controller and a CO2 prediction is calculated by the algal growth model. Therefore, an outcome of one selected parameter of the current process run is predicted based on the accessed historic and current data such as CO2 predicted for producing/manufacturing the sample such as CO2 molecules, and CO2 is delivered in shorter time windows (in real-time, as shown in Fig. 19) such as 2 consecutive sparge events (seconds). Further, by regulating pH using the feed forward and feedback controllers via CO2 injection, the measured pH is sent to the feedback controller and a CO2 prediction is calculated by the algal growth model))
and/or Moretto predicting a forecast of anomalies; and/or determining and recommending actions to obtain improved conditions for the current process run. (Examiner notes that the claim language includes 3 optional embodiments, since "and/or" is interpreted as at least one of embodiment, only one or two of the three embodiments need to be taught by the reference. Moretto discussed under ‘Summary’ at 5th para: “The Stepwise Glucose Control run had a higher percent error throughout the process and would likely benefit from additional data in the high glucose, low cell density operating space. As shown on the observed vs. predicted plot (FIG. 5B), the error in prediction increases as glucose concentration increases compared to the traditional bolus feed process, as in the high glucose bolus feed and the high glucose constant feed.” Here, Moretto teaches predicting a forecast of anomalies or error that increases in glucose concentration compared to the traditional bolus feed process (shown on the observed vs. predicted plot (FIG. 5B)).
	 Regarding claim 13, Moretto teaches A non-transitory computer-readable storage medium carrying a computer program … for manufacturing a sample in a bioreactor according to claim 1. (Moretto disclosed in para 4 under heading ‘Raman Spectroscopy’: “. In some embodiments of methods provided herein, the culture component is glucose or lactate. However, in some embodiments, prediction models (e.g. lactate or glucose prediction models) that are to be used in cell culture processes for real-time predictions are developed using a training data set based on one or more informative subsets …” It has been disclosed at 3rd para under heading 'Evaluating culture media': In some embodiments, evaluating a culture medium includes evaluating the presence of one or more components (culture components) in a biological sample or culture medium. In some embodiments, evaluating a culture medium includes evaluating the level of one or more components in a biological sample. In some embodiments, the presence or level of one or more culture components can be correlated to the quality of the sample and/or the progress of a particular biological manufacturing process ... For instance, for an optimal biological production process it may be desired to have a specific level (e.g. concentration) of glucose to be present at the beginning of the biological production process. Determining the presence and/or the level of glucose than allows for evaluating a biological sample.” Moreover, it has been discussed in 4th para under same heading, a Raman spectroscope is configured in-line with a bioreactor, vessel or fluid conduit to monitor and/or determine levels of culture components in the bioreactor. Therefore, Moretto teaches a method for predicting outcome of a cell culture process (e.g. lactate or glucose prediction models are to be used in cell culture processes for real-time predictions) used for manufacturing a sample in a bioreactor. Moreover, it has been disclosed in 6th para under heading ‘Computer Implementations’: “aspects of the invention may be embodied as a computer readable medium (or multiple computer readable media) (e.g. a computer memory …) … or other non-transitory, tangible computer storage medium) encoded with information (e.g. Raman signature information) and/or one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the disclosure discussed above . The computer readable medium or media can be transportable, such that the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of the present invention …”. Therefore, the non-transitory computer-readable storage medium carrying/storing a computer program to predict the outcome of a current process run for manufacturing a sample in a bioreactor (as discussed above)).
	Willson teaches predicting outcome of a current process run … in a bioreactor (Willson discussed in page 11 para [0141], a correction unit is configured to receive the observer signal where an observer is configured to detect a sensed condition of one or more environmental conditions over time and generate an observer signal indicating the sensed condition, hence the correction unit updates the algal growth model based on the observer signal. It has been discussed in page 12 paras [0150-0152 and 0156], the open loop growth model is used to model the growth rate and hence the CO2 consumption rate, if the open loop model is exact, then the FF model perfectly predicts the correct amount of consumed CO2. An observer is added to the growth model that will correct for model differences and help track the growth rate. FIG. 11 is a block diagram 1100 showing an example of an observer corrected growth model that may be used as a feedforward pH controller. One example of a correction is implemented in current disclosure is used to correct the model, such as a pH reading may be used to correct the model, or by continuously updating observer or an operator could take a measurement periodically (e.g. once a day) that either gives a correction to the model or resets the integrator to the correct value. Therefore, an updated model (as corrected growth model, in above example) is determined for predicting outcomes of future process runs (e.g. to predict correct amount of consumed CO2, to model the CO2 consumption rate)).
	Regarding claim 14, Moretto teaches A method for modelling a process used for manufacturing a sample in a bioreactor, (Moretto disclosed in para 7 under heading ‘SUMMARY OF INVENTION’: “In some embodiments, accumulation of lactate in mammalian cell culture negatively impacts culture performance, impeding production of therapeutic proteins. Provided herein is a closed loop control scheme based on online measurements of glucose and lactate concentrations. In some embodiments, an online probe (e.g. a Raman spectroscopy probe) can be used to monitor a fed-batch mammalian cell culture and predict glucose and lactate concentrations (e.g. via multivariate calibration using partial least squares regression (PLS)). In some embodiments, glucose feeding can be controlled by PLS model predictions … Automated control of lactate by restricted glucose feeding can lead to improvements in culture duration, viability, productivity and robustness.” Here, the cell culture process being modelled by using an online probe (e.g. a Raman spectroscopy probe) to monitor a fed-batch mammalian cell culture and predict glucose and lactate concentrations via partial least squares regression (PLS). The method of glucose feeding can be controlled by PLS model predictions. Moreover, It has been disclosed at 3rd para under heading 'Evaluating culture media': In some embodiments, evaluating a culture medium includes evaluating the presence of one or more components (culture components) in a biological sample or culture medium. In some embodiments, evaluating a culture medium includes evaluating the level of one or more components in a biological sample. In some embodiments, the presence or level of one or more culture components can be correlated to the quality of the sample and/or the progress of a particular biological manufacturing process ... For instance, for an optimal biological production process it may be desired to have a specific level (e.g. concentration) of glucose to be present at the beginning of the biological production process. Determining the presence and/or the level of glucose than allows for evaluating a biological sample.” Moreover, it has been discussed in 4th para under same heading, a Raman spectroscope is configured in-line with a bioreactor, vessel or fluid conduit to monitor and/or determine levels of culture components in the bioreactor. Therefore, Moretto teaches a method for modelling a cell culture process (e.g. lactate or glucose prediction models are to be used in cell culture processes for real-time predictions) used for manufacturing a sample in a bioreactor). 
	Moretto teaches accessing historic data related to past process runs for manufacturing the sample; (Moretto disclosed in 3rd-4th para under heading ‘Results’: “A data set of in-situ Raman spectra and corresponding offline glucose concentrations were collected to calibrate the online glucose PLS model with a time course production culture background … Table 1 describes the six different production glucose control conditions used to generate the calibration data set. Briefly, they include conditions with bolus nutrient feed containing either 50 or 100 g/L glucose, or glucose free nutrient feeds coupled with continuous glucose feeds targeting relatively low or high glucose concentrations ... In total, 254 data points were collected for use in the calibration dataset and the resulting PLS model covered a range of glucose concentrations between 0 g/L and 10 g/L.” Here, the data set of Raman spectra and corresponding offline glucose concentrations were collected to calibrate the online glucose PLS model and glucose control conditions were used to generate the calibration data set. The resulting PLS model covered a range of glucose concentrations and 254 data points were collected for use in the calibration dataset are considered as historic data related to past process runs for manufacturing the sample (by using PLS model) being accessed).  
Moretto teaches accessing current data obtained from a current process run of the process, wherein the obtained current data, which is based on the selected process model, comprises: process strategy data, bioreactor instrument data, data from online sensors and/or data from offline sensors; (Moretto discussed 1st-3rd para under heading ‘Result’: “By using a Raman spectroscopy based technology, a completely sealed system with an immersed optical probe was built and Raman based probes also allow for the possibility of simultaneous monitoring of additional metabolites. The Raman RXN2 analyzer employed in this case study had four channels capable of monitoring one bioreactor each. The RamanRXN2 was equipped with only a single laser and spectrograph which limited real-time monitoring to one reactor at a time. Equipment and spectral acquisition settings resulted in roughly 80-minute intervals between online glucose concentration acquisitions. This duration was deemed acceptable for control given the observed glucose uptake rates and control set-points. Increased measurement acquisition frequencies may be required to monitor other mammalian cell culture components depending on their concentration and uptake rates. Moreover, PLS multivariate modeling has been used extensively for spectroscopic calibration in suspension mammalian cell culture due to its ability to robustly correlate multi-value spectral data with discrete offline measurements. A glucose Raman PLS model has been used in tandem with a non-linear model predictive controller to achieve closed-loop fixed glucose set-point control in a CHO cell culture process. Here, the glucose Raman PLS model is the selected process model where the current run used Raman spectroscopy based technology and Raman based probes used in the case study and Raman RXN2 analyzer was employed to monitor the bioreactor. The bioreactor instrument data being obtained as obtained current data resulted in 80-minute intervals between online glucose concentration acquisitions from Equipment and spectral acquisition settings. It has been disclosed under heading ‘Cell Culture Methods’: “Cell culture was scaled directly from thaw using 500 mL, 1 L or 3 L shake flask … Scale up cultures were maintained at 36° C and 5 % CO2, using a Thermo Upright Incubator … Production culture temperature was maintained at 36° C. The pH was maintained at 7.2 using 1.0 M sodium carbonate and CO2. Dissolved Oxygen (DO) was controlled through the delivery of both air and oxygen. Here, the data related to pH, CO2, DO are process strategy data (according to Spec. of current Application at page 5).
Moreover, under heading ‘Online Raman Spectral Data Collection’, it has been disclosed: “The RamanRXN2 analyzer and spectral data collection were controlled … Settings were held constant across all bioreactors with 1 second exposure by 600 scans, all of which are co-added, resulting in a total exposure time of 10 minutes per online spectral sample acquisition. Raman data was acquired … while cosmic ray removal and intensity corrections were applied to each spectrum.” Under heading ‘Offline Raman Spectral Data Collection’: “Offline, cell-free Raman spectral data collection utilized a high throughput version of the in-situ immersion probe used in production culture experiments. This offline setup coupled a RamanRXN2 analyzer to an MR Probe … A 5 minute total collection time, divided into 10 co-added scans at 30 second exposure each, was employed for the offline spiking studies conducted with the 10xNCO.” Therefore, Moretto teaches data from online sensors (RamanRXN2 analyzer) being obtained (e.g. all bioreactors with 1 second exposure by 600 scans, all of which are co-added, resulting in a total exposure time of 10 minutes per online spectral sample acquisition) and data from offline sensors being obtained (e.g. Offline, cell-free Raman spectral data collection utilized a high throughput version and offline setup coupled a RamanRXN2 analyzer to an MR Probe employed for the offline spiking studies conducted to collect 10 co-added scans at 30 second exposure)).
Moretto teaches monitoring at least one selected parameter of the current process run for manufacturing the sample; (Moretto discussed 11th para under heading ‘Evaluating and Adjusting Culture Component Levels in a Culture Medium’: “the desired level of glucose depends on additional cell culture parameters, and both the level of glucose and the level of the additional parameter (e.g. viable cell density) are evaluated prior to making a decision on the adjustment of the level of glucose … Partial Least Squares (PLS) statistical methods can be used to build the correlations into predictive models. In some embodiments, the predictive models take into account the levels of glucose and viable cell density predictions and can be used to calculate the GUR (glucose uptake rate) of the system. The GUR is used to predict glucose consumption …” In 12th para under same heading, it has been disclosed: “the level of glucose and the one or more culture parameters are evaluated on an continuing basis, and the level of glucose and/or the one or more culture parameters are adjusted if the level of glucose and/or the one or more culture parameters are outside a predetermined combination of ranges of glucose level and the one or more culture parameters. In some embodiments, the level of glucose and the additional parameters are evaluated every hour. Monitoring on a continuing basis includes continuous monitoring and/or monitoring at regular intervals (e.g. once per minute, once per hour, twice per hour, daily, weekly, monthly, etc.).” Here, the desired level of glucose depends on cell culture parameters and the level of glucose and the level of the viable cell density are selected parameters of the current process run being evaluated before making a decision on the adjustment of the level of glucose. Moreover, level of glucose and the additional parameters are evaluated or monitored on a continuing basis includes continuous monitoring (e.g. on every hour) and also data monitored at regular intervals such as hourly, daily, weekly, monthly etc.).
However, Moretto doesn’t explicitly teach determining an updated model for predicting outcomes of future process runs, wherein the updated model is determined based at least in part on: additional data from the current process run.
Willson teaches determining an updated model for predicting outcomes of future process runs, wherein the updated model is determined based at least in part on: additional data from the current process run. (Willson discussed in page 11 para [0141], a correction unit is configured to receive the observer signal where an observer is configured to detect a sensed condition of one or more environmental conditions over time and generate an observer signal indicating the sensed condition, hence the correction unit updates the algal growth model based on the observer signal. It has been discussed in page 12 paras [0150-0152 and 0156], the open loop growth model is used to model the growth rate and hence the CO2 consumption rate, if the open loop model is exact, then the FF model perfectly predicts the correct amount of consumed CO2. An observer is added to the growth model that will correct for model differences and help track the growth rate. FIG. 11 is a block diagram 1100 showing an example of an observer corrected growth model that may be used as a feedforward pH controller. One example of a correction is implemented in current disclosure is used to correct the model, such as a pH reading may be used to correct the model, or other less expensive measurements can be used to control the model, such as by continuously updating observer or an operator could take a measurement periodically (e.g. once a day) that either gives a correction to the model or resets the integrator to the correct value. Therefore, an updated model (as corrected growth model, in above example) is determined for predicting outcomes of future process runs (e.g. to predict correct amount of consumed CO2), here ‘algal growth model’ is updated or corrected, using photobioreactors in present invention to grow algae or other photosynthetic microorganisms, algal culture pH media along with pH reading is used to correct the model i.e. to obtain an updated process model)).
Applicant of current application discussed in page 5 of Spec., the term "supplement" refers to additional nutrients added apart from feed and base media. Examiner would construe the “additional data” as additional nutrients added from the feed and base media/medium. Willson discussed in page 9 para [0118-0119 and 0122-0124], the photosynthesis subsystem models the growth dynamics of the microalgae as it utilizes photons from the sun, CO2 and nutrients to produce O2 and when the culture is sparse, there are an excess number of light photons that are not being utilized. The equation (20) establishes that for every gram of CO2 consumed, there is a gram of O2 produced, but this does n’t happen in usual case because the O2 molecules come from splitting water. Therefore, the excess energy that is not used to fix CO2 is used for other metabolic processes (e.g., fixing nutrients from the surrounding media). This is often echoed in the literature that it takes eight photons of light to produce one O2 molecule, but it takes eight to sixteen photons of light to assimilate a CO2 molecule. As an example, 10 photons of light are required to fix one CO2 molecule, the amount of O2, produced in Equation (21). Further, it has been discussed in page 13 para [0163] and page 14 para [0180], the solar use efficiency model represents photosynthetic efficiency, expressed as grams of biomass per mol of photons incident on a horizontal surface. At the theoretical limit of perfectly efficient photosynthesis, primary output of the “Solar Use Efficiency Model”, can be calculated from the quantum requirement (photons required to fix one carbon in the basic photosynthesis equation). While the implementation of a controller for controlling an algae culture, an offline sensor being used, consists of a pH model and the solar use efficiency model. The outputs of these sub models provide calibration parameters, real-time portion receives these calibration parameters of the program and receives updated environmental data as well. Each time updated environmental data is received, in the next step these inputs are used by the growth model i.e. by updated “algal growth model” as the model parameters. Therefore, the updated model is determined based on additional data from the current process run (since, “algal growth model” calibrated/updated using updated environmental data, such as “photons of light” considered as an example of additional data and calibrated parameter of solar use efficiency model, being used/implemented in calibrating/updating the growth model)). 
Moretto and Willson are analogous art because they are related to modeling and control of bioreactors for the cell growth process. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moretto and Willson before him or her, to modify the predicting an outcome of the current process run for manufacturing the sample of Moretto, to include the predicting outcomes of future process runs by determining an updated model of Willson. The suggestion/motivation for doing so would have been obvious by Willson because an updated model (as corrected growth model, in above example) is determined for predicting outcomes of future process runs (e.g. to predict correct amount of consumed CO2), here ‘algal growth model’ is updated or corrected, using photobioreactors in present invention to grow algae or other photosynthetic microorganisms, algal culture pH media along with pH reading is used to correct the model i.e. to obtain an updated process model (Willson disclosed in page 12 paras [0150-0152 and 0156]). Therefore, it would have been obvious to combine Willson with Moretto to obtain the invention as specified in the instant claim(s).
Neither Moretto nor Willson teaches the process belonging to a multi-level category, wherein the method comprises: selecting a process model based on the multi-level category; determining an updated model … wherein updated model is determined based … on: the process model based on the multi-level category;
Craven teaches the process belonging to a multi-level category, wherein the method comprises: selecting a process model based on the multi-level category; (Applicant of current application provided the example of multi-level category in Fig. 3 in the current drawing. It has been discussed in page 3 of current Spec., control system is configured to simulate the process and is configured to select a process model based on the category. Craven discussed in page 346 under section 2.1 (at right side col.), “Bioprocess operation” or experiments were conducted on a 15 L pilot scale bioreactor. The cell line used in this study was a suspension-adapted CHO 320 cell line bearing the recombinant interferon gamma (IFN-) gene, which was sourced from the Animal Cell Culture Technology Group (ACTG). The cells were grown in glucose-free Ex-Cell serum-free medium with glutamine and glucose to 4 mM and 20 mM. The bioreactor was run in fed-batch mode and fed continuously, the rate of which was determined and adjusted automatically using a nonlinear model predictive controller (NMPC) and Raman-based glucose measurements to keep the glucose concentration in the bioreactor at a set-point of 11 mM throughout the culture. Further, at same page at (left side col.), in an ideal NMPC, it is assumed that the feedback is available instantaneously at every sampling interval, the computational complexity associated with the real-time application of NMPC depends on the optimization strategy, the control horizon length and the process model chosen. It has been discussed in page 346-347 under section 2.2 to 2.3, the bioprocess model is a nonlinear, mathematical model which described the cell growth and the cell metabolism. It was based on certain standard assumptions, such as a well-mixed bioreactor and perfect control of culture pH, temperature and dissolved oxygen concentration. The model consisted of eight first-order ordinary differential equations (Eqs. (1) – (8)) representing the rate of change of state variables of the process. The eight state variables were dependent on the growth and death rate of the bioprocess mammalian cell line (Eqs. (9) and (10)). Table 1 presents the model parameter values for this system. The nonlinear model was built to represent the growth and metabolism of the CHO mammalian cell fed-batch bioprocess and this model was used within the process simulator and within the NMPC framework. The NMPC was used to control the glucose bioreactor concentration using a nonlinear dynamic model of the bioprocess (Eqs. (1) – (8)). A hypothetical set of current and future control moves uk, uk+1. . ., uk+P−1, is chosen to minimize an objective function (Eq. (15)) over a prediction horizon of P steps, and the model is integrated from time step k to k + P, the objective function (Eq. (15)) was evaluated and the selection of control moves repeated until the optimum is obtained. 
Here, “bioprocess model” is the process model which is a mathematical model described the cell growth and the cell metabolism of “mammalian CHO 320 cell line” as an example “cell line”. The mammalian cells were grown in well-mixed bioreactor (e.g. glucose bioreactor concentration having medium with glutamine and glucose are example of “reactor type and media/medium” categorized as multi-level (or three level) that belong to the bioprocess model. Further, it has been discussed above, the bioreactor was run in fed-batch mode and fed continuously, the rate of which was determined and adjusted automatically using a nonlinear model predictive controller (NMPC). The real-time application of NMPC depends on the optimization strategy, and the process model is selected based on the optimization. The CHO mammalian cell fed-batch bioprocess model was used within the process simulator and to NMPC was used to control the glucose bioreactor concentration using a nonlinear dynamic model of the bioprocess. A hypothetical set of current and future control moves is chosen (e.g. uk, uk+1. . ., uk+P−1), to minimize an objective function (Eq. (15)) and the objective function was evaluated and the selection of control moves are repeated until the optimum result/output is obtained. That means a nonlinear dynamic bioprocess model is selected is based on the multi-level category (cell line, reactor type and media, according to Fig. 3 of Drawing in current application)).
Craven teaches determining an updated model … wherein updated model is determined based … on: the process model based on the multi-level category; (Craven discussed in page 353 under section 3.3, in order to analyze NMPC performance in the presence of process-model mismatch, the bioprocess model parameters relating to nutrient consumption were deliberately altered to cause mismatch in the process model glucose consumption. The controller sampling interval was reduced from 12 h to 0.1 h to aid the feedback correction in the presence of process model mismatch. The controller was re-tuned in order to obtain a robust real-time NMPC with good performance capabilities in the presence of mismatch and measurement noise. NMPC tuning parameters prediction horizon (P) and the control horizon (M) were chosen as 40 and 2 respectively. The control horizon of 2 was chosen because it is known that increasing M can stabilize an NMPC system in the presence of process-model mismatch. It is also known from robustness analysis studies increasing M increases the controller performance. The diagonal elements of the input weight matrix were set a value of 60 to help limit erratic control action movements in response to measurement noise. Finally, the feed-rate was constrained as before and no output magnitude constraints were imposed for the glucose concentration. Fig. 7 presents the real-time and corresponding simulation control results for the NMPC with tuning parameters, 15 L pilot scale fed-batch bioprocess. The NMPC performance was simulated with zero process-model mismatch. Here, the bio-process model is updated by tuning/calibrating the NMPC, which helps to optimize the control strategy or control action movements, plays an important role in selecting the process model. It has been discussed above NMPC being re-tuned by tuning/altering parameters (discussed above), feed-rate to the bioreactor was constrained with glucose concentration (as media) in a 15 L pilot scale fed-batch bioprocess/bioreactor (reactor type) and it has been mentioned earlier that bioprocess model is the process model which is a mathematical model described the cell growth and the cell metabolism of “mammalian CHO 320 cell line” (an example of “cell line”). Therefore, an updated model is determined based on the bio-process model, which belongs to the multi-level category (as described above)).
Therefore, Moretto, Willson and Craven are analogous art because they are related to modeling and control of bioreactors for the cell growth process. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moretto, Willson and Craven before him or her, to modify the predicting an outcome of the current process and future process run for manufacturing the sample of Moretto and Willson, to include the selecting a process model and determining an updated model based on the multi-level category of Craven. The suggestion/motivation for doing so would have been obvious by Craven because “A nonlinear fundamental bioprocess model was developed to represent the CHO mammalian cell fedbatch bioprocess under study. This developed nonlinear model aided in the configuration and tuning of a NMPC through off-line simulation. The tuned NMPC was applied to a 15 L pilot-plant bioreactor for glucose concentration fixed set-point control.” (Craven disclosed in Abstract). Therefore, it would have been obvious to combine Craven with Moretto and Willson to obtain the invention as specified in the instant claim(s).
Regarding claims 15-18, 20 and 22, Moretto, Willson and Craven teach The method according to claim 14, are incorporating the rejections of claims 2-5, 10 and 13 respectively because claims 15-18, 20 and 22, have substantially similar claim language as claims 2-5, 10 and 13, therefore claims 15-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto, Willson and Craven as discussed above for substantially similar rationale.
Regarding claim 19, Moretto, Willson and Craven teach The method according to claim 14, wherein Willson teaches the step of adapting the process model further comprises updating the process model for the category. (Willson discussed in page 13 paras [162-164], FIG. 12 is a block diagram 1200 illustrating an example of an implementation of a controller for controlling an algae culture using feedforward and feedback controllers, as illustrated in FIG. 12, the primary environmental input to the system is solar PAR data, the primary output of the Solar Use Efficiency Model, the limit of perfectly efficient photosynthesis, the output can be calculated from the quantum requirement. The primary inputs to the growth model may include one or more of algae culture density, algae culture temperature, algae species, and/or reactor parameters such as geometry and bag spacing. Further, it has been discussed in page 14 para [0178], an additional parameter is N, implemented in the growth model, the number of gas exchanges of the space above the algae culture in the bag intended for each sparge event (e.g. 2 consecutive sparge events (seconds) as illustrated in FIG. 19). Therefore, the algae growth model is updated for a category such as “bag spacing”, one of bioreactor parameters, which is an additional parameter, implemented in the growth model (e.g. the number of gas exchanges of the space above the algae culture in the bag intended for sparge event mentioned in para [0174]).
Regarding Claim 23, the same ground of rejection is made as discussed in claims 1 and 14 for substantially similar rationale, therefore claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moretto, Willson and Craven as discussed above for substantially similar rationale. In addition, claim 23 recites following limitations:
Moretto teaches A control system for controlling a process used for manufacturing a sample in a bioreactor, … wherein the control system is configured to model the process (Moretto disclosed in 4th para under heading ‘Example 1: Raman Spectroscopy-Based Process Control …’: “Traditionally, robust responses to metabolic changes in culture have been based on discontinuous sampling of the production bioreactor. Recently, online or at-line attempts to continuously monitor the cellular metabolic state of a bioreactor-grown culture have relied on liquid chromatographic or spectroscopic methods, which have been reviewed on several occasions. Here, a continuous control system utilizing online Raman spectroscopy to reduce the glycation (considered a CQA) of a therapeutic mAb is described. Using an in-situ optical probe and a glucose specific model of Raman spectra, the semi-continuous feeding of a glucose stock solution to the production culture is directed.” Moreover, it has been disclosed in 1st para under heading ‘Results’: “It was desirable to develop a controlled mechanism for reducing the percent glycated form of a recombinant mAb, stably transfected and produced by a DG44 CHO cell line. To that end, a semi-continuous glucose feeding strategy was developed and controlled by an online Raman spectroscopy-based glucose measurement. This control system enabled the production of protein in a lower glucose concentration range than was previously possible using a daily bolus glucose feeding strategy.” Therefore, Moretto teaches a control system utilizing online Raman spectroscopy for controlling a cell culture process used for manufacturing a sample in a bioreactor and the controlled mechanism or system controlled by an online Raman spectroscopy-based glucose measurement to monitor/control glucose feeding strategy i.e. semi-continuous feeding of glucose stock solution to the production culture).
Regarding claim 24, Moretto, Willson and Craven teach The control system according to claim 23, wherein Moretto teaches the sample is introduced into a separating system configured to purify the sample, and the control system is further configured to access data from the separating system and to improve the prediction based on the data from the separating system. (Moretto disclosed in 1st para under heading ‘PLS Modeling of Cell Culture Data’: “The spectral data from the 254 spectra correlated with offline sampling was used to create a calibration dataset. All spectra were processed using the same preprocessing filters utilized during offline spiking study analysis. The spectral data was then trimmed according to the results of the glucose spiking studies … The resulting PLS model had 4 components, with an R2 of 0.93.” It has been disclosed in 2nd para under heading ‘Chemometric Modeling’: “Proper pre - processing of process spectral data can be integral to creating a well performing multivariate model. The processing steps outlined here were found to work best with the dataset, and allowed the creation of a reliable PLS model … The spectra contained a fluorescence background signal which eclipsed the Raman signal (FIGS. 14A-14B). Derivatives processing was useful for removing varying baselines, and a first derivatives filter was used to remove this signal. Because discrete data has no defined derivative, a fitting function was first used. The Savitzky-Golay piecewise polynomial algorithm can be used to calculate derivatives of spectral data ... Regions of the spectrum which consist primarily of noise, artifacts, Rayleigh scattering or other non-Raman features were removed … Further increases of modeling performance can be achieved by more stringent region selection, but at the risk of either overfitting the training set or reducing the generality of the model. Use of the fingerprint region was found to give a well performing model, and no further region selection was performed. Model performance was evaluated through prediction on cross-validation data.” Therefore, Moretto teaches the sample is introduced into a separating system (Savitzky-Golay piecewise polynomial algorithm used to calculate derivatives of spectral data and first derivatives filter was used to remove the signal related to ‘Raman signal’, the spectra contained a fluorescence background signal) configured to purify the sample (by performing the filtering operation by Savitzky-Golay piecewise polynomial algorithm), and the control system is further configured to access data from the separating system and to improve the prediction based on the data from the separating system).
	Regarding claim 25, Moretto, Willson and Craven teach The control system according to claim 23, wherein Moretto teaches the control system is configured to have access to a database with consolidated data comprising historic data, current data and data related to the process model. (Moretto disclosed in 1st para under heading ‘Feedback Control Method and Infrastructure’: “The feedback control loop infrastructure is shown in FIG. 4 …the raw spectral data was stored on the RamanRXN2 operating computer where they were initially generated and processed by iC Raman 4.1. Batch spectra from iCRaman were auto- exported to an import folder for DataLink OPC DA Server … A SIMCA 13 PLS model was preloaded within DataLink … to interpret the raw spectra data file through the model. Using a glucose predictive PLS model, DataLink generated glucose process values which were stored in OPC DA capable software … Online glucose process values were communicated from the Raman instrument host computer to the bioreactor controller host computer … Local to the bioreactor controller host computer … the bioreactor control software, received the continuous online glucose value and allowed for its availability in control operations.” Therefore, Moretto teaches the control system have access to a database consolidating historic data (e.g. raw spectral data was stored on the RamanRXN2 operating computer initially generated, is considered as historic data), current data (Online glucose process values communicated from the Raman instrument host computer i.e. stored as continuous online glucose value or current data) and data related to the process model in a database (the raw spectra data file through the glucose predictive PLS model generated glucose process values which were stored in OPC DA)).
	Regarding claim 26, Moretto teaches A method for predicting forecasts for a feature in a process used for manufacturing a sample in a bioreactor during a process run, values related to theFiled: December 10, 2019 Preliminary Amendmentfeature being continuously measured during a current process run, wherein the method comprises: (Applicant of this current Application mentioned in the Specification the examples of feature in a process as viable cell count, total cell count and product titre). Moretto disclosed in 10th-11th para under heading ‘Evaluating and Adjusting Culture Component Levels in a Culture Medium’: “It should be appreciated that methods provided herein allow for evaluation of and, the subsequent adjustment of, the level of glucose and additional parameters if such levels fall outside a predetermined range … For instance, a level of glucose of 1-2 g/L may be desired if the viable cell density is at or below a reference level. However, a level of glucose of 2-3 g/L may be desired if the viable cell density is above a reference level. For example, a reference density may be 1x104 cells/mL, 5x104 cells/mL …In this example, the desired level of glucose depends on additional cell culture parameters, and both the level of glucose and the level of the additional parameter (e.g. viable cell density) are evaluated prior to making a decision on the adjustment of the level of glucose (or an additional parameter, such as the level of ammonium). It should further be appreciated that algorithms may be used that can aid in determining, or determine, if a level needs to be adjusted. For instance, Partial Least Squares (PLS) statistical methods can be used to build the correlations into predictive models. In some embodiments, the predictive models take into account the levels of glucose and viable cell density predictions and can be used to calculate the GUR (glucose uptake rate) of the system. The GUR is used to predict glucose consumption and therefore determine how much nutrient feed is required to maintain the system around a given set-point.” Therefore, Moretto teaches method for predicting forecasts for a feature (viable cell density/count) in a process used for manufacturing a sample in a bioreactor during a process run, values related to the feature is continuously measured during a current process run (e.g. reference density may be 1x104 cells/mL, 5x104 cells/mL etc.)).
Moretto teaches creating a model for the current process run based on a selection of historic data; (Moretto disclosed in 1st para under heading ‘Results and Discussion’: “Both the capability of closed loop Raman control and its effect on culture performance were evaluated. Two different lactate concentrations were evaluated. Two vessels had a designated lactate set-point of 4.0 g/L, and two had a set-point of 2.5 g/L. As noted in the above section, glucose was only added to the reactor when the current Raman lactate measurement was below its set-point. Online Raman predictions and offline reference measurements for the four conditions are shown in FIGS. 15A- 15D. The PLS Raman model was successful in predicting both glucose and lactate concentrations through the duration of the runs with high fidelity (FIG. 15). The glucose RMSEP was 0.27 g/L across all measurements for the four bioreactors. The lactate RMSEP was 0.20 g/L across the four bioreactors.” Here, the 	PLS Raman model has been created and is successful in predicting both glucose and lactate concentrations based on the selection of historic data (e.g. designated lactate set-point of 4.0 g/L and a set-point of 2.5 g/L)).
Moretto teaches after a time period, selecting best fitting historic data related to the current process run, and updating the model to produce an updated model, wherein the updated model is determined based on the best fitting historic data and the model; (Moretto disclosed in 3rd para under heading ‘Results and Discussion’: “The closed loop lactate control scheme was successful in limiting the accumulation of lactate through the course of the four conditions . For the 2.5 g/L lactate conditions, lactate hit the set-point concentration between process days 5 and 6 … By day 6, lactate levels peaked and started to decline as cells successfully switched from producing to consuming lactate. Glucose fully depleted on day 7 and Raman glucose feeding began. The 4.0 g/L lactate conditions reached their lactate set-point by process day 9, with no overshoot because glucose was already being maintained at a very low con centration by that point in the process. As the runs continued the Raman control feedback loop successfully prevented the accumulation of lactate. When lactate increased past the set-point value, as measured by the online Raman probe, glucose was allowed to deplete from the reactor.” Here, the model ‘PLS Raman model’ get updated, after best fitting historic data (e.g. designated lactate set-point of 4.0 g/L and a set-point of 2.5 g/L) related to the current process run get selected earlier. The updated model reached at the set-point of 2.5 g/L lactate conditions i.e. set-point concentration between process days 5 and 6 and the 4.0 g/L lactate conditions reached their lactate set-point by process day 9, therefore it is understood the updated model is determined based on the best fitting historic data (2.5 g/L and 4.0 g/L lactate conditions)).
Willson teaches revising forecasts from the updated model based on calculated errors between measured values and the updated model. (Willson disclosed in page 21 para [0252]: “FIG. 34 illustrates an example of a fault detection based supervisory control system … The model illustrated in FIG. 34 is similar to the model of FIG. 4 with an additional fault detection component. Based on detected faults, the supervisory controller alters the control signals to maintain proper system operation.” In page 21 para [0254]: “FIG. 35 is a flowchart 3500 illustrating an exemplary set of operations that may be used for fault detection based supervisory control … In stage 13510, measurements are read in from the environmental and PBR sensors … In Stage 53550, the model and actual outputs are compared and a fault signal is generated. For instance, if |actual value-measured value| > user defined threshold, then a fault or error is triggered. If there is a fault, an alarm 3570 is generated in Stage 6 and/or sent to the supervisory controller …”. It has been discussed here, if the difference between the actual value and measured value is greater than the user defined threshold, then a fault or error is triggered in the model and actual outputs and thus an alarm is generated accordingly. Therefore, the forecasts/prediction from the updated model is revised or altered based on calculated errors or fault (as described above)).
	and Willson teaches applying the updated model for future process runs of other samples. (Willson discussed in page 20-21 paras [242-246], some detailed calculations relating to the feedforward control and growth model are shown with respect to FIG. 8 and a sample flowchart for this process has been shown in FIG. 9. The state space equations for the open loop feedforward growth model being shown where the growth model predicts the amount of algal dry mass and some system parameters. The term YDM= malgae is used explicitly point out that the model output is the algae dry mass. A block diagram of an open loop model has shown in FIG. 17. The model being ran in an open loop scenario can cause the outputs to drift in some cases. In cases where a measurement of the dry mass is available, an observer may be used to correct for the model inaccuracies. To create an observer from the previous model, a correction term is added to the differential equation. The term YDM is the actual (measured) dry mass determined from either an automated instrument or an operator and the state space equations for an observer based feedforward model being modified/updated accordingly. Moreover, based on the observed dry mass growth rate (malgae), the feedforward carbon dioxide flowrate mco2, can be determined. Therefore, Willson discussed the growth model being updated or modified when a correction term is added to the differential equation i.e. the state space equations for an observer based feedforward model being modified/updated by using the term YDM is determined or measured. This updated model can be applied for future process runs of other samples (e.g. the feedforward carbon dioxide flowrate mco2)).
Regarding claim 27, Moretto, Willson and Craven teach The method according to claim 26, wherein Moretto teaches the method further comprises: performing residual error correction on the revised forecasts using metabolite information. (Applicant provided example related to the metabolite information in the Spec. of current Application at page 14 such as “glucose, lactate”. Moretto disclosed in 2nd para under heading ‘Results and Discussion’: “A slight increase in lactate model error was experienced in the last few days. This error may have been due to the lack of data on process days 11 to 15 with lactate levels at these lower concentrations (FIG. 16A, highlighted region). A later run was conducted under Raman control using an updated PLS model including data from the runs described in this work (FIG. 16B), and accurate control of lactate concentration at 4.0 g/L was maintained through process day 14 (FIG. 16C)”. Moreover, at 5th para under same heading it has been discussed: “Control of lactate accumulation was extremely beneficial for the culture. FIGS. 17A-17E compares the viable cell density and viability of the Raman controlled cultures to the historical pilot scale average (n = 8) for this process. The Raman fed cultures substantially outperformed the normal process. The average viable cell density peak for the normal process occurred at day 9, at 8e6 cells per mL. The Raman fed cultures peaked on days 10-12, at peak viable cell densities of 9 to 18e6 cells per mL. Viability was maintained at a higher level as well. The normal process harvests on day 11 near an average viability of 65 %. All four Raman fed cultures did not fall to 65 % viability until day 13.” Therefore, it is understood that residual error correction being performed (run was conducted under Raman control using an updated PLS model and accurate control of lactate concentration at 4.0 g/L was maintained through process day 14, as shown FIG. 16B and 16C) on the revised forecasts (normal process harvests on day 11 near an average viability of 65 %. All four Raman fed cultures did not fall to 65 % viability until day 13) using metabolite or lactate information).
	Regarding claim 28, Moretto, Willson and Craven teach The method according to claim 26, Moretto teaches setting a set of conditions for the model, (Moretto described under heading ‘Example 3: Raman Based Glucose Set-Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. The parameters are manipulated via the computer interface illustrated in FIG. 10 to control the glucose levels of a cell culture within a bioreactor (e.g. a pilot scale bioreactor) using a glucose stock solution. In this example, Raman spectroscopy is used to measure glucose levels of the cell culture within the bioreactor to control the glucose feed based on glucose set-point control. For example, if the concentration is 0.5 g/L and Threshold is 0.4 g/L; feedback control logic will not decide to feed unless Raman measured value is below 0.4 g/L rather than feeding at all instances when the Raman measured value is below 0.5 g/L. Therefore, Moretto teaches setting a set of conditions (e.g. the Raman measured value for glucose set-point is below 0.5 g/L) for the model).
and Moretto teaches obtaining an amount of historic data from previous process runs to form the selection of historic data used to create the model. (Moretto described under heading ‘Example 3: Raman Based Glucose Set-Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. One of the parameters is, H = Raman Measured Value (g/L) is the measured Raman component value of the assigned controlling probe and the assigned controlling model from that probe. Value should be pushed from “Kaiser Data Link" OPC DA Server located on the Raman field computer to either DeltaV Applications station, PLC data Server. The values are pushed to from Kaiser Data Link, they are accessed by feedback control logic located on DeltaV/PLC controllers. Here, an amount of historic data from previous process runs (measured Raman component value of the assigned controlling probe and values are pushed from “Kaiser Data Link" located on the Raman field computer) being obtained to form the selection of historic data used to create the model).
Regarding claim 29, Moretto, Willson and Craven teach The method according to claim 28, wherein the method further comprises: Moretto teaches controlling if the amount of historic data obtained from previous runs is in a predetermined interval, (Moretto described under heading ‘Example 3: Raman Based Glucose Set - Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. One of the parameters is, G = Feed Interval (seconds) is how often the logic calculation (including if statements followed by feed volume calculations) is performed to evaluate if a feed is needed and how much. This is a user defined field, is generally set as an interval that is the same as or longer than the Raman probe measurement interval, which typically is 18 minutes (one probe), 36 minutes (two probes), 54 minutes (three probes), or 72 minutes (four probes). The starting point of this timer is generally set so that it starts / stops its 18-minute cycles at the beginning ends of the Raman spectral collections to avoid feeding mid spectrum. Moreover, another parameter, J = Concentration Delta (g/L) is the difference of target component concentration and Raman measured value, this value can be positive or negative value and is typically determined as J = A–H. Therefore, Moretto teaches the amount of historic data obtained from previous runs is in a predetermined interval (Raman probe measurement interval such as 18, 36, 54 and 72 minutes) is controlled by determining a relation/equation (e.g. J = A–H, where A= target concentration and H= Raman measured value)).
and Moretto teaches updating conditions for the model if the amount of historic data is outside the predetermined interval and repeat the step of obtaining an amount of historic data, or proceed to the step of creating a model if the amount of historic data is within the predetermined interval. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the first embodiment of this claim limitation. Moretto described under heading ‘Example 3: Raman Based Glucose Set - Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. One of the parameters, J = Concentration Delta (g/L) is the difference of target component concentration and Raman measured value, this value can be positive or negative value and is typically determined as J = A–H. K = Feed Volume (mL) is the bolus feed volume to add to the reactor that is dependent on the following sequential logic: A timer counts down the defined feed interval G then at the end of each interval and evaluate : J. If J is negative, then re-evaluate at the end of the next feed interval G. If J is positive, evaluate: H<= B and re-evaluate at the end of the next feed interval G. Moretto described the steps of obtaining historic data and the condition for feed interval G being updated or evaluated in the sequential logic or algorithm as described above to check if the if the amount of historic data is outside the predetermined interval and the steps related to obtaining of historic data is repeated).
Regarding claim 30, Moretto, Willson and Craven teach The method according to claim 29, wherein Moretto teaches the predetermined interval is selected to be historic data from at least ten previous process runs. (Moretto described under heading ‘Example 3: Raman Based Glucose Set - Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. One of the parameters is, G = Feed Interval (seconds) is how often the logic calculation (including if statements followed by feed volume calculations) is performed to evaluate if a feed is needed and how much. This is a user defined field, is generally set as an interval that is the same as or longer than the Raman probe measurement interval, which typically is 18 minutes (one probe), 36 minutes (two probes), 54 minutes (three probes), or 72 minutes (four probes). The starting point of this timer is generally set so that it starts or stops its 18-minute cycles at the beginning ends of the Raman spectral collections to avoid feeding mid spectrum. Another parameter is, H = Raman Measured Value (g/L) is the measured Raman component value of the assigned controlling probe (4 options) and the assigned controlling model from that probe (Cambridge has capability for 10 models on PI per probe). Therefore, it is understood that predetermined interval is selected as “18-minute cycles” and historic data to be obtained/collected from at least ten previous process runs (as an example Cambridge has capability for 10 models on PI per probe i.e. at least 10 process runs being performed to obtain the historic data)). 
	Regarding claim 31, Moretto, Willson and Craven teach The method according to claim 29, wherein Moretto teaches the predetermined interval is selected to be historic data from not more than one hundred previous process runs. (Moretto described under heading ‘Example 3: Raman Based Glucose Set-Point Control …’ a Raman based set-point control scheme. When regulating glucose in a bioreactor using a Raman based glucose set-point control, a number of parameters were considered. One of the parameters is, G = Feed Interval (seconds) is how often the logic calculation (including if statements followed by feed volume calculations) is performed to evaluate if a feed is needed and how much. This is a user defined field, is generally set as an interval that is the same as or longer than the Raman probe measurement interval, which typically is 18 minutes (one probe), 36 minutes (two probes), 54 minutes (three probes), or 72 minutes (four probes). The starting point of this timer is generally set so that it starts or stops its 18-minute cycles at the beginning ends of the Raman spectral collections to avoid feeding mid spectrum. Another parameter is, H = Raman Measured Value (g/L) is the measured Raman component value of the assigned controlling probe (4 options) and the assigned controlling model from that probe (Cambridge has capability for 10 models on PI per probe). Therefore, it is understood that predetermined interval is selected as “18-minute cycles” and historic data to be obtained/collected not more than one hundred previous process runs (as an example, Cambridge has capability for 10 models on PI per probe i.e. at least 10 process runs being performed to obtain the historic data, if measured Raman component value of the assigned controlling probe with 4 options or 4 probes, therefore 10 x 4 = 40 process runs being performed to obtain the historic data, which is within the range of 100 process runs).
	Regarding claim 32, Moretto, Willson and Craven teach The method according to claim 26, wherein the method further comprises: Moretto teaches storing data from the current process run as historic data for future runs. (Moretto discussed under heading ‘Cell Culture Process Execution’ in 1st-3rd para, the process utilized a HEK293 cell line operated in fed-batch mode, in the historical control process, a supplemental 200 g/L glucose stock solution was also delivered continuously and rate-adjusted daily based on the offline glucose measurement. However, in the four-lactate feedback control runs described, this glucose stock solution was delivered as needed based on Raman spectroscopy predicted values for both lactate and glucose concentration. Two separate lactate set-points were evaluated, 2.5 g/L and 4.0 g/L, with each set-point condition executed once in two separate labs at different sites. Two different software strategies were used to control the Raman system. In the pilot scale experiments, SIPAT (SIEMENS) controlled spectral acquisition, SIPAT produced PLS predictions by passing the spectrum to SIMCA-Q 13 and then uploaded the process value to an automation network. In the bench top experiments, iC Raman 4.1 controlled spectral acquisition. Spectra were then passed to SIMCA - Q 13 by DataLink and the subsequent predictions were uploaded as process values to the automation network.” Therefore, Moretto teaches storing data from the current process run as historic data (controlled spectral acquisition uploaded or stored the process value to an automation network) for future runs)).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vijayasankaran et al. (Pub. No. US2013/0281355A1) disclosed methods of growing a cell (i.e., culturing a cell) and producing a polypeptide employ a culturing vessel (bioreactor) to contain the cell and cell culture medium. The cells are combined (contacted) with any of the cell culture media described herein under one or more conditions that promote any of cell growth, maintenance and/or polypeptide production. A cell culture is generally maintained in the initial growth phase under conditions conducive to the survival, growth and viability (maintenance) of the cell culture. The methods and compositions employ CHO cells. In a variation, the culturing of CHO cell lines and expression of polypeptides (e.g., antibodies) from CHO cell lines is employed. The polypeptides (e.g., antibodies) may be secreted into the medium (e.g., CDM) from which the polypeptides may be isolated. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148